UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2207



L. RUTHER,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-01-670-A)


Submitted:   February 14, 2002         Decided:     February 21, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


L. Ruther, Appellant Pro Se.    Steven E. Gordon, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     L. Ruther appeals the district court’s orders dismissing his

civil action and motion for reconsideration.   We have reviewed the

record and the district court’s opinions and find no reversible

error.     Accordingly, we affirm on the reasoning of the district

court.     See Ruther v. United States, No. CA-01-670-A (E.D. Va.

Sept. 14 & 28, 2001).    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2